DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 05/03/2021.
Claims 1, 8, and 14 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 04/26/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
In Remarks filed on 05/03/2021, Applicant substantially argues:
The applied reference Guo does not disclose the amended limitations of claim 1, 8, and 14 of assigning to each function a function weight which “indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device. Furthermore it is argued that the applied reference Balakrishnan also does not disclose the amended limitation previously identified. 
The applied references do not disclose the limitations of respective dependent claims 2-7, 9-13, and 15-20 by virtue of dependency on claims 1, 8, and 14 for the reasons presented above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated May 3, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2019/0043593) in view of Balakrishnan et al. (US 10,296,230) and further in view of Rimoni (US 2016/0266928).

Regarding claim 1, Guo discloses a system comprising: a memory device ([0026] As discussed in conjunction with FIG. 1, the SSD 118 includes a SSD controller 120 and non-volatile memory 122. In an embodiment, the non-volatile memory 122 includes a plurality of non-volatile memory (NVM) dies 200 and the SSD is communicatively coupled over bus 144 to an I/0 adapter 116 using the NVMe (NVM Express) over PCIe (Peripheral Component Interconnect Express) protocol.); and a processing device, operatively coupled with the memory device, to: provide a plurality of functions for accessing the memory device, wherein the plurality of functions receives input/output (I/O) operations from a host computing system ([0027] The SSD controller 120 includes the power management controller 148 and a channel controller 146. The channel controller 146 includes a NVM channel controller 202 per NVM channel 204. Each NVM channel 204 includes a plurality of NVM dies 200.); … assign to each function of the plurality of functions a corresponding function weight based on a corresponding quality of service level … ([0030] The SSD controller 120 assigns a priority level to each command that the SSD controller 120 initiates. Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels. [0054] Returning to FIG. 3, when a NVM Channel controller 202 is ready to service a new task, a request is sent to a channel Weighted Round Robin (WRR) arbiter 302 to obtain the priority level of the next task to be processed. The NVM die queues 304 that have a task pending to be executed at the head of the NVM die queue 304, submit the respective head-of-queue task into one of the N priority levels (P.sub.0-P.sub.N-1) in the channel WRR arbiter logic 302 based on the priority assigned to the task. The values to be used as weight for each of the N priority levels in the channel WRR arbiter logic 302 may be configured by each NVM channel controller 202.); select, for execution …, a subset of the I/O operations, the subset comprising a number of I/O operations received at each function of the plurality of functions, wherein the number of I/O operations is determined according to the corresponding function weight of each function ([0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled.); and execute the subset of I/O operations at the memory device … ([0058] After a priority level wins arbitration, the NVM channel controller 202 uses a channel round-robin scheduler across the NVM die queues 304 with pending requests at that priority level to select the task in the respective NVM die queue 304. The round robin scheduler selects a NVM die queue 304 at the selected priority level for power credit request. Prior to dispatching a task (read, program (write), erase) in a queue to the NVM die queue 304, the NVM channel controller 202 sends a request that includes the priority level of the task to the power management controller 148 to obtain a power credit.). Herein is it disclosed by Guo a system with priority arbitration management for executing multiple requests at a memory device. The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels. Guo does not explicitly disclose determine a quality of service level of each function of the plurality of functions; … wherein the corresponding function weight indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device; select, for execution during the execution cycle of the memory device, … execute the subset … during the execution cycle of the memory device. Regarding the determination of quality of service level for each function limitation, Balakrishnan discloses in [Col. 9 ln. 24-35] “The scheduler determines there is time to schedule a memory access command for Memory Type 1 and a memory access command for Memory Type 2. To select the next memory access command to issue, the scheduler uses information such as quality-of-service (QoS) or other priority levels of the memory requests, process or software thread identifiers (IDs) of the memory requests, ages of the memory requests, an amount of time since a memory access command had been issued to Memory Type 1, an amount of time since a memory access command had been issued to Memory Type 2, and so forth.” Furthermore, it is disclosed in [Col. 5 ln. 66 - Col. 6 ln. 3] “In such a case, scheduler 122 selects a command from the first command and the second command based on arbitration logic. In an embodiment, the arbitration logic uses weighted criteria.” Herein it is disclosed by Balakrishnan that memory requests may be scheduled via process identifiers and otherwise arbitrated by quality of service information. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine quality of service of received memory requests when performing the arbitration as disclosed by both Balakrishnan and Guo for managing access latencies of the commands to the memory (Balakrishnan [Col. 3 ln. 12-43]). In this manner, when referring to quality of service (QoS) latency in Guo, Balakrishnan renders obvious to one of ordinary skill in the art that QoS latency may be assigned to each of the channel controllers as part of the arbitration process. Regarding the function weight indicating a number of I/O operations received at a function to be executed during an execution cycle and subsequent selection and execution during the execution cycle, Rimoni discloses in Paragraphs [0039] and [0053] “[0039] The one or more weights 158 may include one or more weight values. A weight value may correspond to a queue of the multiple task queues 166 and may indicate a number of tasks that may be selected (e.g., consecutively selected) from the queue. To illustrate, the one or more weights 158 may include a first weight value and a second weight value. The first weight value may correspond to the second queue (Q1) 172 and may indicate a first number of tasks that may be selected (e.g., consecutively selected) from the second queue (Q1) 172. The second weight value may correspond to the third queue (Q2) 174 and may indicate a second number of tasks that may be selected (e.g., consecutively selected) from the third queue (Q2) 174. The first weight value and the second weight value may be the same value or different values. [0053] A weight value of a read queue, such as the second queue (Q1) 172, may be based on a number of physical units that may be read during the single access read operation. For example, if the second queue (Q1) 172 is the first read queue (e.g., the short read queue), the weight value of the second queue (Q1) 172 may be equal to a value of eight. To illustrate, eight short read tasks may be selected, which corresponds to two short read tasks being performed on each of four dies during a single access read operation.” Herein it is disclosed by Rimoni that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be processed in an operation, which is found to be analogous to the execution cycle. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply weight values as disclosed by Rimoni in the selection process as performed by Guo to execute requests from a plurality of queues in order to improve execution performance and task assignment (Rimoni [0053-0060]). Guo, Balakrishnan, and Rimoni are analogous art because they are from the same field of endeavor of memory response latency.
Regarding claim 3, Guo further discloses the system of claim 1, wherein the quality of service level associated with each function of the plurality of functions comprises at least one of a bandwidth dedicated to the respective function or a number of I/O operations received at the respective function ([0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled. [0056] Each priority level (P0-P3) includes a grant counter and a target count. The target count is the weight assigned to the priority level. For example, priority levels P0-P3 may be assigned weights as follows P0: 512; P1: 256; P2: 128; P3: 1. The channel WRR arbiter logic 302 ensures that for every 512 tasks executed from P0 level, there are 256 tasks executed from P1 level, 128 from P2 level and 1 from P3 level, so that the ratio is maintained in terms of the number of tasks executed across the priority levels.). As part of managing the QoS latency, herein it is disclosed that both bandwidth and number of tasks may be considered when performing arbitration of execution.
Regarding claim 4, Guo further discloses the system of claim 1, wherein the I/O operations comprise at least one of read operations or write operations ([0030] The SSD controller 120 may initiate a command to read data stored in NVM dies 200, write data ("write data" may also be referred to as "program") to NVM dies 200 and erase data stored in NVM dies 200. The SSD controller 120 assigns a priority level to each command that the SSD controller 120 initiates. Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels.). As noted herein, commands may be read or write commands.
Regarding claim 5, Guo further discloses the system of claim 1, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function ([0056]). As noted herein, each priority level may be assigned a number of tasks to be executed according to the arbitration logic in relation to other priority levels.
Regarding claim 6, Guo further discloses the system of claim 1, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device ([0030] Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels. The NVM channel controller 202 in the channel controller 146 processes the command and issues a request 206 to the power management controller 148 for power credits 208 to be allocated for the command prior to issuing the command to the NVM die(s) 200 in the NVM channel 204.  [0065] Various components described herein can be a means for performing the operations or functions described. Each component described herein includes software, hardware, or a combination of these.). As noted herein, the channels may represent physical functions of receiving the host I/O operations. Additionally, it is contemplated that the functions may be embodied via software, otherwise representative of virtual functions.
Regarding claim 7, Guo further discloses the system of claim 1, wherein to select the subset of the I/O operations, the processing device is further to use a weighted round robin selection scheme for selecting the I/O operations ([0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled.). Herein it is noted that weight round robin arbiter logic may be utilized for executing tasks.
Regarding claim 14, Guo discloses a method comprising: providing a plurality of functions for accessing a memory device, wherein the plurality of functions receives input/output (I/O) operations from a host computing system ([0027]); … assigning to each function of the plurality of functions a corresponding function weight based on a corresponding quality of service level … ([0030] and [0054]); selecting, for execution …, a subset of the I/O operations, the subset comprising a number of I/O operations received at each function of the plurality of functions, wherein the number of I/O operations is determined according to the corresponding function weight of each function ([0055]); and executing the subset of I/O operations at the memory device … ([0058]). The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels. Guo does not explicitly disclose determine a quality of service level of each function of the plurality of functions; … wherein the corresponding function weight indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device; select, for execution during the execution cycle of the memory device, … execute the subset … during the execution cycle of the memory device. Regarding the determination of quality of service level for each function limitation, Balakrishnan discloses in [Col. 9 ln. 24-35] and in [Col. 5 ln. 66 - Col. 6 ln. 3] that memory requests may be scheduled via process identifiers and otherwise arbitrated by quality of service. Regarding the function weight indicating a number of I/O operations received at a function to be executed during an execution cycle and subsequent selection and execution during the execution cycle, Rimoni discloses in Paragraphs [0039] and [0053] that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be 
Regarding claim 16, Guo further discloses the method of claim 14, wherein the quality of service level associated with each function of the plurality of functions comprises at least one of a bandwidth dedicated to the respective function or a number of I/O operations received at the respective function ([0055-0056]). Claim 16 is rejected on a similar basis as claim 3.
Regarding claim 17, Guo further discloses the method of claim 14, wherein the I/O operations comprise at least one of read operations or write operations ([0030]). Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 18, Guo further discloses the method of claim 14, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function ([0056]). Claim 18 is rejected on a similar basis as claim 5.
Regarding claim 19, Guo further discloses the method of claim 14, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device ([0030] and [0065]). Claim 19 is rejected on a similar basis as claim 6.
Regarding claim 20, Guo further discloses the method of claim 14, wherein selecting the subset of the I/O operations further comprises using a weighted round robin selection scheme for selecting the I/O operations ([0055]). Claim 20 is rejected on a similar basis as claim 7.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2019/0043593).

Regarding claim 8, Guo discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device ([0064] The software content of the embodiments described herein can be provided via an article of manufacture with the content stored thereon, or via a method of operating a communication interface to send data via the communication interface. A machine readable storage medium can cause a machine to perform the functions or operations described, and includes any mechanism that stores information in a form accessible by a machine (e.g., computing device, electronic system, etc.), such as recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.).), cause the processing device to: execute a selection scheme to select I/O operations from a plurality of functions for accessing a memory device during an execution cycle; select a function of the plurality of functions to execute based on a corresponding function weight assigned to the function … ([0054] Returning to FIG. 3, when a NVM Channel controller 202 is ready to service a new task, a request is sent to a channel Weighted Round Robin (WRR) arbiter 302 to obtain the priority level of the next task to be processed. The NVM die queues 304 that have a task pending to be executed at the head of the NVM die queue 304, submit the respective head-of-queue task into one of the N priority levels (P.sub.0-P.sub.N-1) in the channel WRR arbiter logic 302 based on the priority assigned to the task. The values to be used as weight for each of the N priority levels in the channel WRR arbiter logic 302 may be configured by each NVM channel controller 202.); determine a number of I/O operations received at the function, wherein the number of I/O operations corresponds to the function weight of the function ([0055]); select the number of I/O operations received at the function from one or more operation queues associated with the function; and execute the number of I/O operations during the execution cycle ([0058]). Herein is it disclosed by Guo a system with priority arbitration management for executing multiple requests at a memory device. The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels according to the number that should be executed respective of the corresponding priority level. Guo does not explicitly disclose wherein the corresponding function weight assigned to the function indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device. Regarding the function weight indicating a number of Paragraphs [0039] and [0053] that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be processed in an operation, which is found to be analogous to the execution cycle. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply weight values as disclosed by Rimoni in the selection process as performed by Guo to execute requests from a plurality of queues in order to improve execution performance and task assignment (Rimoni [0053-0060]).
Regarding claim 10, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein the I/O operations comprise at least one of read operations or write operations ([0030]). As noted herein, commands may be read or write commands.
Regarding claim 11, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function ([0056]). As noted herein, each priority level may be assigned a number of tasks to be executed according to the arbitration logic in relation to other priority levels.
Regarding claim 12, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device ([0030] and [0065]). As noted herein, the channels may represent physical functions of receiving the host I/O operations. Additionally, it is contemplated that the functions may be embodied via software, otherwise representative of virtual functions.
Regarding claim 13, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein the selection scheme is a weighted round robin selection scheme for selecting the I/O operations ([0055]). Herein it is noted that weight round robin arbiter logic may be utilized for executing tasks.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Rimoni and further in view of Mace (US 2011/0072178).

Regarding claim 9, Guo and Rimoni do not explicitly disclose the non-transitory computer-readable storage medium of claim 8, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraph [0011] “The adaptive priority circuitry of the present invention hence operates using a form of feedback loop, since the priority level set for a new transaction is dependent on the throughput indication data observed for previously issued transactions, and the priority level set for the new transaction will in turn affect the throughput later observed by the adaptive priority circuitry, which in turn will then affect the priority level set for a subsequent new transaction.” Furthermore it is disclosed in Paragraph [0014] “In particular, if the observed latency for the previously issued transactions is on average higher than the specified target latency, the adaptive priority circuitry can increase the priority level set for a new transaction. This will tend to bring the latency observed by that source down, which over time will lead to a lowering of the average latency observed in the latency indication data received by the adaptive priority circuitry.” Herein it is disclosed by Mace the adjustment of priority based on the average latency of operations. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo and Rimoni with the teachings of Mace to adjust the priorities of operations issued from a source based on the observed latency in order to manage throughput of operations (Mace [0012-0013]). Guo, Rimoni and Mace are analogous art because they are from the same field of endeavor of managing priority of data I/O operations.




s 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Balakrishnan and further in view of Rimoni and still further in view of Mace.

Regarding claim 2, Guo, Balakrishnan, and Rimoni do not explicitly disclose the system of claim 1, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraph [0011] “The adaptive priority circuitry of the present invention hence operates using a form of feedback loop, since the priority level set for a new transaction is dependent on the throughput indication data observed for previously issued transactions, and the priority level set for the new transaction will in turn affect the throughput later observed by the adaptive priority circuitry, which in turn will then affect the priority level set for a subsequent new transaction.” Furthermore it is disclosed in Paragraph [0014] “In particular, if the observed latency for the previously issued transactions is on average higher than the specified target latency, the adaptive priority circuitry can increase the priority level set for a new transaction. This will tend to bring the latency observed by that source down, which over time will lead to a lowering of the average latency observed in the latency indication data received by the adaptive priority circuitry.” Herein it is disclosed by Mace the adjustment of priority based on the average latency of operations. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo, Balakrishnan, and Rimoni with the teachings of Mace to adjust the priorities of operations issued from a source based on the observed latency in order to manage throughput of operations (Mace [0012-0013]). Guo, Balakrishnan, Rimoni, and Mace are analogous art because they are from the same field of endeavor of managing priority of data I/O operations.
Regarding claim 15, Guo, Balakrishnan, and Rimoni do not explicitly disclose the method of claim 14, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraph [0011] and Paragraph [0014] the adjustment of .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135